DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0177524, filed on 12/21/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit”, “a derivation unit”, and “a transmission unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 11-13, and 15-17 are rejected under 35 U.S.C. 103) as being anticipated by Koukoumidis et al. (US Patent No.: US 10581765 B2) hereinafter Koukoumidis in view of Estrada et al. US Publication No.: US 20190173811 A1) hereinafter Estrada, and further in view of Eidem et al. US Publication No.: US 20180357310 A1) hereinafter Eidem.
As to claim 1:
Koukoumidis discloses:
A chatbot server that provides an instant messaging service using a relay chatbot linked to multiple chatbots [Column2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. The examiner interprets the broker system is interpreted to be the claimed relay chat bot, the search results are where existing chats can be found is interpreted to be the linked multiple chat bots. ], comprising:
a receiving unit that receives, from a messenger server corresponding to a messenger app, a selection of a service from multiple services and service account information corresponding to the selected service [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service from the identified domains that provide chat bots, which is interpreted to read on the claimed a selection of a service from multiple services, wherein the identified domains that provide chat bots are reasonably interpreted to include the claimed multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app.];
 receives, a question message relevant to a service the question message being input to the chatroom established through the messenger app [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service. The broker system, broker, and broker bot are interpreted to be the claimed messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app. The user clicking on a particular result and the browser opening the corresponding web page/web service for the user where the search result is linked to "The True World's Best Pizza Shop" that provides and opens a chat bot or a web page comprising a chat bot to help users order pizza is interpreted to read on the claimed question message being input to the chatroom established through the messenger app. Opening a chat bot or a web page comprising a chat bot is interpreted to be the claimed chatroom and the broker bot facilitating this interaction is interpreted to read on the claimed chatroom established through the messenger app.];
a derivation unit that derives an answer to the question message by: transferring the question message to the relay chatbot, and wherein the question message is transferred from the relay chatbot to at least one of the multiple chatbots linked to the relay chatbot corresponding to the service account information  [Column 2 Lines 26-27 teaches a user can submit a query (referred to interchangeably as a query or question. Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. . Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service, which is interpreted to read on the claimed a selection from multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app, wherein the query is interpreted to be the claimed question message and the submission of the query to result chat bot that is included in the cited covered bots is interpreted to read on the claimed transferring the question message to the relay chatbot, and wherein the question message is transferred from the relay chatbot to at least one of the multiple chatbots because covered bots are interpreted to be multiple chatbots linked to the relay chatbot and each of the bots are privy to the conversation, which reasonably includes the claimed transferring the question message.]; and 
wherein the at least one of the multiple chatbots is linked to the relay chatbot and to a different relay chatbot, and wherein the relay chatbot is linked to the multiple chatbots [Column 2 Lines 38-39 teach the existence of both provided chat bots and the broker bots is presented to a user. Column 5 Lines 1-6 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. As a representative example, suppose the bots (real and/or synthesized and/or broker bot) provide the following answers. Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Note: The bots directly interacting each other and bots that are all privy to the conversation including answers of other bots is interpreted to read on the claimed one of the multiple chatbots is linked to the relay chatbot and to a different relay chatbot. Each bot being part of group conversation is interpreted to include receiving and sending answers/responses to each other. Sending answers/responses to each other is interpreted to be relaying messages to other bots in the group conversation. To further elaborate, answers/responses are interpreted to be shared and relayed to at least one of the multiple chatbots, wherein each bot relays their responses to other bots via a group conversation that can occur either behind the scenes without the user’s awareness or the conversation can be displayed to the user. Therefore, all bots privy to the conversation and answers of other bots and each bot being part of group conversation, are interpreted to be the claimed relay chat bots because each/all bots in the cited prior art reasonably relay messages to each other and each/all includes the broker bot. The cited bots (relay bots) and/or broker bots (relay bot) that are part of the group conversation are interpreted to be linked to each other, therefore reading on the claimed the relay chatbot is linked to the multiple chatbots. Furthermore, the mention of broker bots and bots presented to a user that include a broker is interpreted to further indicate the cited bots are capable of being broker bots, there are a plurality of broker bots, and includes the claimed relay chatbot and a different relay chatbot.]
wherein the relay chatbot is provided between the multiple chatbots and the user device and wherein the relay chatbot and the different relay chatbot are configured to only relay the question message and select an answer to the question message from multiple answers to the question message provided by multiple chatbots [Column 8 Lines 5-11 teaches because the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 44-50 teaches the broker 704 forwards the original query to both the enumerated bots and receives their replies (i.e., exchanges 718, 720, 722 and 724). Once the replies are received, the broker ranks and selects responses as previously described. The resultant replies, in this instance including the replies from Bot1 and Bot2, are returned and displayed to the user 702 (exchange 726). Note: The plurality of broker bots (relay chatbot and the different relay chatbot) displayed to a user that reasonably does not display answers to the user but only selects responses and forwards the original query is interpreted to read on the claimed wherein the relay chatbot is provided between the multiple chatbots and the user device and wherein the relay chatbot and the different relay chatbot are configured to only relay the question message and select an answer to the question message from multiple answers to the question message provided by multiple chatbots because not displaying answers as part of the conversation to the user or reasonably any chatbot user that is part of the conversation is interpreted to be reducing the functionality of the broker bot chatbot to only relaying the question and selecting an answer.]
a transmission unit that transmits the answer to the messenger server [Column 4 Lines 34-36 teaches when acting as a broker for other bots, the broker bot 210 can fuse or otherwise combine answers/output from other bots and be an interface for a combined group of bots for the user. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. Column 11 Lines 36-37 teach the final responses are presented to the broker 304, which causes display of the answer to the user. Column 17 Lines 30-33 teach a system, device, etc. that a user uses to interact with a server and/or the cloud architectures may have a screen, a touch screen input, etc. The examiner interprets the broker bot to be the transmission unit that transmits the answer, wherein other bots that supply the answers are interpreted to be the selected bots, wherein users chatting with the other bots via the broker bot is interpreted to be the broker bot configured to relay user chats to the others which reads on the claimed wherein the relay chatbot is configured to relay a user device to the multiple chatbots. Displaying via broker is interpreted to be the claimed messenger server. The examiner also interprets the user device with a display to be the claimed user device. The cited answers are interpreted to be in similar scope to the claimed answers.]


Koukoumidis discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose establishes a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service, wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Estrada discloses:
establishes a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service [Paragraph 0030 teaches extracted information may comprise a customer account number, a customer physical address, an invoice number, an invoice amount, a due date, and any content of the message. Paragraph 0031 teaches context Data Provider 118 may provide the extracted context data to a third-party provider of an alternative conversation, such as a chat service. Paragraph 0045 teaches upon receiving a selection of the Chat button 310 or the Chat Now button 320, a session with a chat service may be provided to the user. As detailed above, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) or may be hosted by a third-party chat service (e.g., that provides an automated chat bot). In aspects, the third-party chat service may be contracted by or otherwise associated with the Water Utility Service. Using the chat service, the user may inquire about the October invoice, as well as any other topic that pertains to the water utility service provider. Figure 3B:330 teaches GUI 300B shows a chat window 330, which may overlay the GUI 300A of the email application. Although shown as an overlay, chat window 330 may be provided as an embedded window or other user interface by the email application. Alternatively, upon receiving a selection of chat button 310 or chat now button 320, an external interface associated with the chat service may be launched.
Note: A session with a chat service may be provided to the user is interpreted to be the claimed establishes a chatroom, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) is interpreted read on the claimed chatroom hosted on the messenger server and the claimed between a user device and a relay chatbot to provide the selected service. Extracting context data and providing the context data to a chat service (chatroom) that is provided to the user is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app and based on the received service account information. The email application is interpreted to be the claimed messenger app, wherein the email application provides an embedded window for the chat service which is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, by incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application, as taught by Estrada (Paragraph 0030, 0031, 0045,  Figure 3B:330), because both applications are directed to identifying bots associated with results from a query; incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application provides the user with an efficient and insightful chat session (see Estrada Paragraph 0053).

Koukoumidis and Estrada discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Eidem discloses:
wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot [Paragraph 0067 teaches the data processing system 102 can parse the digital file to select a computer program comprising a chatbot. For example, the data processing system 102 can include a chatbot component 114 designed and constructed to select, responsive to the digital file, a computer program that includes a chatbot for execution by the data processing system 102. Paragraph 0113 teaches the data processing system 102 can disable the provision of content items to chatbots provided by the third-party chatbot platform 146 responsive to the validation parameter being invalid. For example, the data processing system 102 can ignore or disregard requests for content from the third-party chatbot platform 146. Note: The third party chatbot (relay chatbot) sending a request for content to the data processing system that has a chatbot component (sub relay chatbot) and the sub relay chatbot ignoring or disregarding request for content in response to the request is interpreted to read on the claimed wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis and Estrada, by incorporating data processing system with a chatbot component that is configured to ignore or disregard request, as taught by Eidem (Paragraph 0067 and 0113), because all three applications are directed to identifying bots associated with results from a query; incorporating data processing system with a chatbot component that is configured to ignore or disregard request reduces computational resource utilization by not wasting processor and memory utilization by performing a content selection process for a third-party chatbot platform 146 that may be a malicious actor or otherwise have technical problems that result in the presentation of an incorrect content item or delayed presentation of the content item (see Eidem Paragraph 0113).


As to claim 8:
Koukoumidis discloses:
The chatbot server of Claim 1, wherein the answer includes profile information of the relay chatbot and profile information of the chatbot that has derived the answer [Column 3 Lines 35-40 teach any or all of the providers linked to by the search results shown on the results page can provide additional services, such as a chat bot to allow users to fulfill their wishes. In the case of the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. Column 4 Lines 41-49 teach a results page can also comprise search results from an input query such as results 218, 226, 230 and so forth. Each search result is typically associated with a website, address, storage location, etc. Often the search results comprise a link or other control that can be activated to retrieve information from the website, address, storage location, etc. These sources and/or locations where the search results link to will be referred to as domains or providers herein. A domain may have an associated chat bot. Column 5 Lines 1-4 teach all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot.
The examiner interprets the website, address, storage, etc to be the claimed profile information, wherein the website, address, storage, etc are indicative answer received from a query. Fused answers from a query that included the chat broker bot’s answers are interpreted to be the claimed answers from a relay chat bot and chatbots that derived the answer. The chat broker bot is interpreted to be the claimed relay chat bot and the real/synthesized chat bots are interpreted to be the claimed chatbot that has derived the answer].

As to claim 9:
Koukoumidis discloses:
The chatbot server of Claim 8, wherein the profile information is linked to a homepage of the chatbot that has derived the answer [Column 13 Lines 14-24 teach a search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered. The presence of these bots can be placed in a directory/database along with the associated domain, web address, location, etc. Thus, bots are "known" through such a discovery process. Additionally, or alternatively, the system can provide a registration mechanism where domains that provide bots can register them so that they become known to the system. Column 13 Lines 28-31 teach the information stored in the directory/database allows the system to know how to contact the bot, provide input to and receive answers from the bot. Figure 5:508-510 teaches information stored in the directory/database allows the system to know how to contact the bot, provide input to and receive answers from the bot. This is represented in FIG. 5 by operations 508 (passing the query to the bot) and operation 510 (receiving the reply). Operation 510 also collects the replies for all bots as execution loops over all the bots. The examiner interprets the directory/database storing information on how to contact that bot wherein domains, web addresses, locations are stored with the associated to be the claimed profile information. ], and if a region corresponding to the profile information is selected from the answer output through the user device, the homepage is provided to the user device [Column 3 Lines 35-40 teach any or all of the providers linked to by the search results shown on the results page can provide additional services, such as a chat bot to allow users to fulfill their wishes. In the case of the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. Column 4 Lines 57-67 teach the query is submitted to a search engine which returns search results (e.g., 218, 226, 240, etc.).  When the search results are returned, the system can enumerate the results that have associated chat bots. The query can also be submitted to the result chat bots and answers from the result chat bots evaluated. In addition to "real" chat bots, the system can synthesize a chat bot for results that do not implement and/or have an associated chat bot. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 6 Lines 54-57 teach by clicking or otherwise activating the indicator, the system can open an area, window or other region that reveals the bot interface to the user. Thus, a user that activates indicator 216 will be presented with a chat bot 222 which has an area 220 where input can be made directly to the chat bot 222. Column 13 Lines 14-24 teach a search engine creates its index, such as through crawling information placed on the internet, bots that are provided by a domain may be discovered. The presence of these bots can be placed in a directory/database along with the associated domain, web address, location, etc. Thus, bots are "known" through such a discovery process. Additionally, or alternatively, the system can provide a registration mechanism where domains that provide bots can register them so that they become known to the system. Column 13 Lines 28-31 teach the information stored in the directory/database allows the system to know how to contact the bot, provide input to and receive answers from the bot.
The examiner interprets the user the clicking on an indicator display bot responses and/or clicking on the associated URL to open in a browser the corresponding web page/web service to be the claimed region corresponding to the profile information is selected from the answer output through the user device, the homepage is provided to the user device. The clicking on the result is interpreted to be the claimed region corresponding to the profile information is selected, browser and user interface is interpreted to be well-known in the art as the associated display for the claimed user device, and the webpage, webs address, and location is interpreted to be the claimed homepage.]

As to claim 12:
Koukoumidis discloses:
The chatbot server of Claim 1, further comprising: a bot builder unit that provides a user interface that enables the relay chatbot to be managed [Column 8 Lines 35-38 teach the user could type of the private information into the broker bot 210 user interface, instruct the broker bot 210 to both save the information for later and provide the information to the bot 222. Coloumn 8 Lins 46-47 and Figure 3 teach the broker system 304 provides an interface between the various aspects of the system and the user 304. The examiner interprets the broker system that is also the broker bot providing a user interface to the user to be the claimed bot builder unit and relay chat bot. The user instructing the broker bot to save information and behave in fashion where the broker bot provides information on behalf of the user is interpreted to be the claimed bot builder unit and managing the relay chatbot].

As to claim 13:
Koukoumidis, Estrada, and Eidem discloses all of the limitation as set forth in claim 1.
Estrada also discloses:
The chatbot server of Claim 1,wherein the multiple services include at least one of a service provided by an official account and a service provided by the relay chatbot [Paragraph 0001 teaches service providers such as water, gas, and electric utilities as well as cellular, dish and cable telecommunications companies, often request their customers to "go paperless," enabling such service providers to send monthly invoices electronically via email or other message types (e.g., short message service (SMS)) to respective customers and subscribers. In addition to delivering invoice documents via electronic messages, some of service providers may also provide online customer support services to efficiently accommodate and respond to inquiries and requests from respective customers. In order to support near real-time communications with customers, some service providers may provide customer support services by instant messages with a customer service representative. Paragraph 0029 teaches by selecting the access point, the recipient may continue a conversation with a chat bot that was initiated in the message without requiring the recipient to search for and launch an online customer service website associated with a service provider (e.g., the service provider that sent the invoice above) and manually login and/or manually provide customer account number, invoice number, or other information contained in the message. 
The examiner interprets water, gas, and electric utilities as well as cellular, dish and cable telecommunications companies where service providers may provide customer support services by instant messages with a customer service representative to be the claimed the multiple services include at least one of a service and a service provided by the relay chatbot, wherein selecting the access point, the recipient may continue a conversation with a chat bot that was initiated in the message without manually login and/or manually provide customer account number, invoice number, or other information contained in the message is interpreted to be the claimed service provided by an official account and a service provided by the relay chatbot. To further elaborate, the examiner interprets the account information in the email message to be the information associated and indicating the existence of the claimed official account].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, by incorporating the recognition of account information in a document with an access point to a chat bot, as taught by Estrada (Paragraph 0001 and 0029), because both applications are directed to identifying bots associated with results from a query; configuring the broker bot system to recognize official account information in a document with an access point to a chat bot provides the user with an efficient and insightful chat session (see Estrada Paragraph 0053).

As to claim 15:
Koukoumidis discloses:
A method for providing an instant messaging service by a chatbot server using a relay chatbot linked to multiple chatbots, comprising: 
receiving, from a messenger server corresponding to a messenger app, a selection of a service from multiple services and service account information corresponding to the selected service [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service from the identified domains that provide chat bots, which is interpreted to read on the claimed a selection of a service from multiple services, wherein the identified domains that provide chat bots are reasonably interpreted to include the claimed multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app.];
receiving a question message relevant to a service, the question message being put to the chatroom established through the messenger app [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed service, wherein the user selects bot1 representing the pizza service. The broker system, broker, and broker bot are interpreted to be the claimed messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app. The user clicking on a particular result and the browser opening the corresponding web page/web service for the user where the search result is linked to "The True World's Best Pizza Shop" that provides and opens a chat bot or a web page comprising a chat bot to help users order pizza is interpreted to read on the claimed question message being put to the chatroom established through the messenger app. Opening a chat bot or a web page comprising a chat bot is interpreted to be the claimed chatroom and the broker bot facilitating this interaction is interpreted to read on the claimed chatroom established through the messenger app.];
 deriving an answer to the question message through at least one of multiple chatbots linked to the relay chatbot corresponding to the service account information by: transferring the question message information to the relay chat, and wherein the question message information is transferred from the relay chatbot to at least one of the multiple chatbots  [Column 2 Lines 26-27 teaches a user can submit a query (referred to interchangeably as a query or question. Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. . Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service, which is interpreted to read on the claimed a selection from multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app, wherein the query is interpreted to be the claimed question message and the submission of the query to result chat bot that is included in the cited covered bots is interpreted to read on the claimed transferring the question message to the relay chatbot, and wherein the question message is transferred from the relay chatbot to at least one of the multiple chatbots because covered bots are interpreted to be multiple chatbots linked to the relay chatbot and each of the bots are privy to the conversation, which reasonably includes the claimed transferring the question message.]; and 
wherein the at least one of the multiple chatbots is linked to the relay chatbot and to a different relay chatbot , wherein the relay chatbot is linked to the multiple chatbots  [Column 2 Lines 38-39 teach the existence of both provided chat bots and the broker bots is presented to a user. Column 5 Lines 1-6 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. As a representative example, suppose the bots (real and/or synthesized and/or broker bot) provide the following answers. Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Note: The bots directly interacting each other and bots that are all privy to the conversation including answers of other bots is interpreted to read on the claimed one of the multiple chatbots is linked to the relay chatbot and to a different relay chatbot. Each bot being part of group conversation is interpreted to include receiving and sending answers/responses to each other. Sending answers/responses to each other is interpreted to be relaying messages to other bots in the group conversation. To further elaborate, answers/responses are interpreted to be shared and relayed to at least one of the multiple chatbots, wherein each bot relays their responses to other bots via a group conversation that can occur either behind the scenes without the user’s awareness or the conversation can be displayed to the user. Therefore, all bots privy to the conversation and answers of other bots and each bot being part of group conversation, are interpreted to be the claimed relay chat bots because each/all bots in the cited prior art reasonably relay messages to each other and each/all includes the broker bot. The cited bots (relay bots) and/or broker bots (relay bot) that are part of the group conversation are interpreted to be linked to each other, therefore reading on the claimed the relay chatbot is linked to the multiple chatbots. Furthermore, the mention of broker bots and bots presented to a user that include a broker is interpreted to further indicate the cited bots are capable of being broker bots, there are a plurality of broker bots, and includes the claimed relay chatbot and a different relay chatbot.]
wherein the relay chatbot is provided between the multiple chatbots and the user device, and wherein the relay chatbot and the different relay chatbot are configured to only relay the question message and configured to only select an answer to the question message from multiple answers to the question message provided by multiple chatbots [Column 8 Lines 5-11 teaches because the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 44-50 teaches the broker 704 forwards the original query to both the enumerated bots and receives their replies (i.e., exchanges 718, 720, 722 and 724). Once the replies are received, the broker ranks and selects responses as previously described. The resultant replies, in this instance including the replies from Bot1 and Bot2, are returned and displayed to the user 702 (exchange 726). Note: The plurality of broker bots (relay chatbot and the different relay chatbot) displayed to a user that reasonably does not display answers to the user but only selects responses and forwards the original query is interpreted to read on the claimed wherein the relay chatbot is provided between the multiple chatbots and the user device and wherein the relay chatbot and the different relay chatbot are configured to only relay the question message and select an answer to the question message from multiple answers to the question message provided by multiple chatbots because not displaying answers as part of the conversation to the user or reasonably any chatbot user that is part of the conversation is interpreted to be reducing the functionality of the broker bot chatbot to only relaying the question and selecting an answer.]
transmitting the derived answer to the messenger server [Column 4 Lines 34-36 teaches when acting as a broker for other bots, the broker bot 210 can fuse or otherwise combine answers/output from other bots and be an interface for a combined group of bots for the user. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. Column 11 Lines 36-37 teach the final responses are presented to the broker 304, which causes display of the answer to the user. Column 17 Lines 30-33 teach a system, device, etc. that a user uses to interact with a server and/or the cloud architectures may have a screen, a touch screen input, etc. The examiner interprets the broker bot to be the transmission unit that transmits the answer, wherein other bots that supply the answers are interpreted to be the selected bots, wherein users chatting with the other bots via the broker bot is interpreted to be the broker bot configured to relay user chats to the others which reads on the claimed wherein the relay chatbot is configured to relay a user device to the multiple chatbots. Displaying via broker is interpreted to be the claimed messenger server. The examiner also interprets the user device with a display to be the claimed user device. The cited answers are interpreted to be in similar scope to the claimed answers.]

Koukoumidis discloses most of the limitation as set forth in claim 15 but does not appear to expressly disclose establishing a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service, wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Estrada discloses:
establishing a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service [Paragraph 0030 teaches extracted information may comprise a customer account number, a customer physical address, an invoice number, an invoice amount, a due date, and any content of the message. Paragraph 0031 teaches context Data Provider 118 may provide the extracted context data to a third-party provider of an alternative conversation, such as a chat service. Paragraph 0045 teaches upon receiving a selection of the Chat button 310 or the Chat Now button 320, a session with a chat service may be provided to the user. As detailed above, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) or may be hosted by a third-party chat service (e.g., that provides an automated chat bot). In aspects, the third-party chat service may be contracted by or otherwise associated with the Water Utility Service. Using the chat service, the user may inquire about the October invoice, as well as any other topic that pertains to the water utility service provider. Figure 3B:330 teaches GUI 300B shows a chat window 330, which may overlay the GUI 300A of the email application. Although shown as an overlay, chat window 330 may be provided as an embedded window or other user interface by the email application. Alternatively, upon receiving a selection of chat button 310 or chat now button 320, an external interface associated with the chat service may be launched.
Note: A session with a chat service may be provided to the user is interpreted to be the claimed establishes a chatroom, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) is interpreted read on the claimed chatroom hosted on the messenger server and the claimed between a user device and a relay chatbot to provide the selected service. Extracting context data and providing the context data to a chat service (chatroom) that is provided to the user is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app and based on the received service account information. The email application is interpreted to be the claimed messenger app, wherein the email application provides an embedded window for the chat service which is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, by incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application, as taught by Estrada (Paragraph 0030, 0031, 0045,  Figure 3B:330), because both applications are directed to identifying bots associated with results from a query; incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application provides the user with an efficient and insightful chat session (see Estrada Paragraph 0053).

Koukoumidis and Estrada discloses most of the limitation as set forth in claim 15 but does not appear to expressly disclose wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Eidem discloses:
wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot [Paragraph 0067 teaches the data processing system 102 can parse the digital file to select a computer program comprising a chatbot. For example, the data processing system 102 can include a chatbot component 114 designed and constructed to select, responsive to the digital file, a computer program that includes a chatbot for execution by the data processing system 102. Paragraph 0113 teaches the data processing system 102 can disable the provision of content items to chatbots provided by the third-party chatbot platform 146 responsive to the validation parameter being invalid. For example, the data processing system 102 can ignore or disregard requests for content from the third-party chatbot platform 146. Note: The third party chatbot (relay chatbot) sending a request for content to the data processing system that has a chatbot component (sub relay chatbot) and the sub relay chatbot ignoring or disregarding request for content in response to the request is interpreted to read on the claimed wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis and Estrada, by incorporating data processing system with a chatbot component that is configured to ignore or disregard request, as taught by Eidem (Paragraph 0067 and 0113), because all three applications are directed to identifying bots associated with results from a query; incorporating data processing system with a chatbot component that is configured to ignore or disregard request reduces computational resource utilization by not wasting processor and memory utilization by performing a content selection process for a third-party chatbot platform 146 that may be a malicious actor or otherwise have technical problems that result in the presentation of an incorrect content item or delayed presentation of the content item (see Eidem Paragraph 0113).

As to claim 16:
Koukoumidis discloses:
A method for providing an instant messaging service by a chatbot server using a relay chatbot linked to multiple chatbots [Column2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. The examiner interprets the broker system is interpreted to be the claimed relay chat bot, the search results are where existing chats can be found is interpreted to be the linked multiple chat bots.], comprising: 
receiving, from a messenger server corresponding to a messenger app, a selection of a service from multiple services and service account information corresponding to the selected service [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service from the identified domains that provide chat bots, which is interpreted to read on the claimed a selection of a service from multiple services, wherein the identified domains that provide chat bots are reasonably interpreted to include the claimed multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app.], 
receiving a question message relevant to the selected service, the question message being input to the chatroom established through the messenger app [Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service. The broker system, broker, and broker bot are interpreted to be the claimed messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app. The user clicking on a particular result and the browser opening the corresponding web page/web service for the user where the search result is linked to "The True World's Best Pizza Shop" that provides and opens a chat bot or a web page comprising a chat bot to help users order pizza is interpreted to read on the claimed question message being input to the chatroom established through the messenger app. Opening a chat bot or a web page comprising a chat bot is interpreted to be the claimed chatroom and the broker bot facilitating this interaction is interpreted to read on the claimed chatroom established through the messenger app.];
deriving an answer to the question message by: transferring the question message to the relay chatbot, and wherein the question message is transferred from the relay chatbot to a second relay chatbot linked to the relay chatbot corresponding to the service account information [Column 2 Lines 26-27 teaches a user can submit a query (referred to interchangeably as a query or question. Column 2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Column 3 Lines 38-44 teach a user submitting the query "order pizza" the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to "The True World's Best Pizza Shop" and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. Column 4 Lines 52-54 teach the broker bot 210 provides an interface for and fuses results from other bots that may be associated with search results. Column 4 Lines 62-64 teach the query can also be submitted to the result chat bots and answers from the result chat bots evaluated. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. . Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 51-57 and Figure 7 teach the user 702 chooses to interact with Bot1, the user 702 provides input (e.g., a query and/or question) to Bot1 through the broker 704 as indicated by exchange 728, which contains the user's input. The broker 704 forwards the input to Bot1 as indicated by exchange 730. Bot1 replies (exchange 732), which is forwarded back to the user (exchange 734). Column 8 Lines 18-22 teach the user can then direct the broker bot to provide some aspect(s) of the personal information to a selection of bot(s). Continuing with the pizza example, suppose the user has provided the broker bot 210 with address and payment information. Column 3 Lines 53-56 teach the user can ask the broker and/or broker bot to provide private information (name, address, payment information, etc.) to an authorized bot as part of a conversation with the authorized bot.
Note: The examiner interprets Bot1 pizza service to be the claimed selected service, wherein the user selects bot1 representing the pizza service, which is interpreted to read on the claimed a selection from multiple services. The examiner also interprets name, address, payment information to be the claimed service account information associated with the selected service, the broker system, broker, and broker bot are interpreted to be the claimed receiving unit and messenger server corresponding to a messenger app. The cited query being submitted to the result chat bots and answers from the result chat bots being evaluated is interpreted to be the claimed a question message relevant to the selected service the question message being input to the chatroom established through the messenger app, wherein the query is interpreted to be the claimed question message and the submission of the query to result chat bot that is included in the cited covered bots is interpreted to read on the claimed transferring the question message to the relay chatbot, and wherein the question message is transferred from the relay chatbot to at least one of the multiple chatbots because covered bots are interpreted to be multiple chatbots linked to the relay chatbot and each of the bots are privy to the conversation, which reasonably includes the claimed transferring the question message.] 
wherein the relay chatbot is linked to the multiple chatbots [ Column 2 Lines 38-39 teach the existence of both provided chat bots and the broker bots is presented to a user. Column 5 Lines 1-6 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. As a representative example, suppose the bots (real and/or synthesized and/or broker bot) provide the following answers. Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Note: The bots directly interacting each other and bots that are all privy to the conversation and answers of other bots is interpreted to read on the claimed one of the multiple chatbots is linked to the relay chatbot. Each bot being part of group conversation, therefore receiving and sending answers/responses to each other is interpreted to be relaying messages to other bots in the group conversation. Answers/responses are interpreted to be shared and relayed to at least one of the multiple chatbots, wherein each bots relays their responses to other bots via a group conversation that can occur either behind the scenes without the user awareness of the conversation or the conversation can be displayed to the user. Therefore, all bots privy to the conversation and answers of other bots, each bot being part of group conversation, and therefore receiving and sending answers/responses to and from each other are interpreted to be the claimed relay chat bots because each/all bots in the cited prior art reasonably relay messages to each other and each/all bots includes the broker bot. The cited bots (relay bots) and/or broker bots (relay bot) that are part of the group conversation are interpreted to be linked to each other, therefore reading on the claimed the relay chatbot is linked to the multiple chatbots.]
wherein the second relay chatbot is provided between the multiple chatbots and the user device and wherein the relay chatbot and the second relay chatbot are configured to only relay the question message and configured to only select an answer to the question message from multiple answers to the question message provided by the multiple chatbots [Column 8 Lines 5-11 teaches because the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Column 14 Lines 44-50 teaches the broker 704 forwards the original query to both the enumerated bots and receives their replies (i.e., exchanges 718, 720, 722 and 724). Once the replies are received, the broker ranks and selects responses as previously described. The resultant replies, in this instance including the replies from Bot1 and Bot2, are returned and displayed to the user 702 (exchange 726). Note: The plurality of broker bots (relay chatbot and the different relay chatbot) displayed to a user that reasonably does not display answers to the user but only selects responses and forwards the original query is interpreted to read on the claimed wherein the relay chatbot is provided between the multiple chatbots and the user device and wherein the relay chatbot and the different relay chatbot are configured to only relay the question message and select an answer to the question message from multiple answers to the question message provided by multiple chatbots because not displaying answers as part of the conversation to the user or reasonably any chatbot user that is part of the conversation is interpreted to be reducing the functionality of the broker bot chatbot to only relaying the question and selecting an answer.]; and 
wherein the question is transferred from the second relay chatbot to at least one of the multiple chatbots [Column 2 Lines 38-39 teach the existence of both provided chat bots and the broker bots is presented to a user. Column 5 Lines 1-6 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. As a representative example, suppose the bots (real and/or synthesized and/or broker bot) provide the following answers. Column 6 Lines 19-24 teach the system can pass the user's input to other bots in the list, so that they can keep up on the state and even compete with the other bots. For example, in response to the user's input, Bot4 may note that its delivery time is only 15 min., which can then be passed (alone or in a fused response) to the user. Column 8 Lines 5-11 teach the bots are all privy to the conversation and answers of other bots, the bots can interact directly, if desired. Such direct interaction may or may not be displayed to the user, depending on the embodiment and/or the content of the interaction. In other words, bots can all be part of a group conversation, not only with the user, but with each other. Note: The examiner reasonably interprets bots in conversation with each other reads on the claimed question is transferred from the second relay chatbot to at least one of the multiple chatbots. The examiner interprets any bot that is included in the conversation and converses directly with each other to reasonably include conversations that include a query from the user (question message). Furthermore, the mention of broker bots and bots presented to a user that include a broker and the system pass the user’s input other bots its in the list is interpreted to further indicate the cited bots are capable of being broker bots or at least are capable of including the claimed second relay chatbot and at least one of the multiple chatbots.], 
transmitting the answer to the messenger server [Column 4 Lines 34-36 teaches when acting as a broker for other bots, the broker bot 210 can fuse or otherwise combine answers/output from other bots and be an interface for a combined group of bots for the user. Column 5 Lines 1-4 teach when all answers from the real/synthesized chat bots are received, the system can fuse the answers as well as any answer(s) from the broker bot itself into one or more answers for display via the broker bot. Column 7 Lines 33-34 and Figure 2 teach the broker bot 210 can provide its answer and/or a fused answer for the covered bots. Column 11 Lines 36-37 teach the final responses are presented to the broker 304, which causes display of the answer to the user. Column 17 Lines 30-33 teach a system, device, etc. that a user uses to interact with a server and/or the cloud architectures may have a screen, a touch screen input, etc. The examiner interprets the broker bot to be the transmission unit that transmits the answer, wherein other bots that supply the answers are interpreted to be the selected bots, wherein users chatting with the other bots via the broker bot is interpreted to be the broker bot configured to relay user chats to the others which reads on the claimed wherein the relay chatbot is configured to relay a user device to the multiple chatbots. Displaying via broker is interpreted to be the claimed messenger server. The examiner also interprets the user device with a display to be the claimed user device. The cited answers are interpreted to be in similar scope to the claimed answers.]

Koukoumidis discloses most of the limitation as set forth in claim 16 but does not appear to expressly disclose establishing a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service, wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Estrada discloses:
establishing a chatroom hosted on the messenger server, through the messenger app and based on the received service account information, between a user device and a relay chatbot to provide the selected service [Paragraph 0030 teaches extracted information may comprise a customer account number, a customer physical address, an invoice number, an invoice amount, a due date, and any content of the message. Paragraph 0031 teaches context Data Provider 118 may provide the extracted context data to a third-party provider of an alternative conversation, such as a chat service. Paragraph 0045 teaches upon receiving a selection of the Chat button 310 or the Chat Now button 320, a session with a chat service may be provided to the user. As detailed above, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) or may be hosted by a third-party chat service (e.g., that provides an automated chat bot). In aspects, the third-party chat service may be contracted by or otherwise associated with the Water Utility Service. Using the chat service, the user may inquire about the October invoice, as well as any other topic that pertains to the water utility service provider. Figure 3B:330 teaches GUI 300B shows a chat window 330, which may overlay the GUI 300A of the email application. Although shown as an overlay, chat window 330 may be provided as an embedded window or other user interface by the email application. Alternatively, upon receiving a selection of chat button 310 or chat now button 320, an external interface associated with the chat service may be launched.
Note: A session with a chat service may be provided to the user is interpreted to be the claimed establishes a chatroom, the chat service may be hosted by the Water Utility Service (e.g., to provide online customer service via chat) is interpreted read on the claimed chatroom hosted on the messenger server and the claimed between a user device and a relay chatbot to provide the selected service. Extracting context data and providing the context data to a chat service (chatroom) that is provided to the user is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app and based on the received service account information. The email application is interpreted to be the claimed messenger app, wherein the email application provides an embedded window for the chat service which is interpreted to read on the claimed chatroom hosted on the messenger server, through the messenger app.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, by incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application, as taught by Estrada (Paragraph 0030, 0031, 0045,  Figure 3B:330), because both applications are directed to identifying bots associated with results from a query; incorporating an embedded chat service associated with a service provider between a user device and a service provider through an email application provides the user with an efficient and insightful chat session (see Estrada Paragraph 0053).

Koukoumidis and Estrada discloses most of the limitation as set forth in claim 16 but does not appear to expressly disclose wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.
Eidem discloses:
wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot [Paragraph 0067 teaches the data processing system 102 can parse the digital file to select a computer program comprising a chatbot. For example, the data processing system 102 can include a chatbot component 114 designed and constructed to select, responsive to the digital file, a computer program that includes a chatbot for execution by the data processing system 102. Paragraph 0113 teaches the data processing system 102 can disable the provision of content items to chatbots provided by the third-party chatbot platform 146 responsive to the validation parameter being invalid. For example, the data processing system 102 can ignore or disregard requests for content from the third-party chatbot platform 146. Note: The third party chatbot (relay chatbot) sending a request for content to the data processing system that has a chatbot component (sub relay chatbot) and the sub relay chatbot ignoring or disregarding request for content in response to the request is interpreted to read on the claimed wherein when the relay chatbot relays a sub relay chatbot linked to the relay chatbot to derive the answer to the question, the sub relay chatbot is set to not conduct relay to the relay chatbot.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis and Estrada, by incorporating data processing system with a chatbot component that is configured to ignore or disregard request, as taught by Eidem (Paragraph 0067 and 0113), because all three applications are directed to identifying bots associated with results from a query; incorporating data processing system with a chatbot component that is configured to ignore or disregard request reduces computational resource utilization by not wasting processor and memory utilization by performing a content selection process for a third-party chatbot platform 146 that may be a malicious actor or otherwise have technical problems that result in the presentation of an incorrect content item or delayed presentation of the content item (see Eidem Paragraph 0113).


As to claim 17:
Koukoumidis discloses:
The chatbot server of Claim 1, wherein the different relay chatbot is configured to provide a different relay service from that of the relay chatbot [Column 3 Lines 35-57 teach any or all of the providers linked to by the search results shown on the results page can provide additional services, such as a chat bot to allow users to fulfill their wishes. In the case of the query “order pizza” the user may click on a particular result, such as result 118, and the browser will open the corresponding web page/web service for the user. If the search result 118 was linked to “The True World's Best Pizza Shop” and if that business provided a chat bot to help users order pizza, the search result 118 may open a chat bot or a web page comprising a chat bot. The user could then engage in a dialog to order the desired pizza: (23) Bot: What can I help you with? (24) User: I'd like to order a pizza with pepperoni. (25) Bot: What size? (26) User: I'd like to feed 10 people. (27) Bot: I'd recommend 3 large. What is your address. (28) User: 233 Sunnyside. (29) Bot: I can have those to you in 45 minutes. (30) If the user decides to proceed, the user can enter payment and other requested information and complete the transaction. If, however, the user decides that 45 minutes is too long, the user would have to start over by selecting another search result and have the same or a similar dialog. 
Note: The examiner interprets the cited another search providing chat service with a same or similar (different) diaglog to be the claimed the different relay chatbot is configured to provide a different relay service from that of the relay chatbot. Search results are associated with a chat bot service and selecting another search from that of the first selected search result is interpreted to be the claimed different relay chatbot. The cited similar dialog (chat) is interpreted to be the claimed different relay service, wherein the claimed relay service is interpreted to be a chat bot service. ]

Claims 2, 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis et al. (US Patent No.: US 10581765 B2) hereinafter Koukoumidis, in view of Estrada et al. US Publication No.: US 20190173811 A1) hereinafter Estrada, in view of Eidem et al. US Publication No.: US 20180357310 A1) hereinafter Eidem, and further in view of Emery et al. (US Publication No.: US 20180181558 A1) hereinafter Emery.
As to claim 2:
Koukoumidis, Estrada, and Eidem discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose The chatbot server of Claim 1, wherein the relay chatbot is configured to only relay the question message and select an answer to the question message by: inputting the question message into a machine learning model to derive scores of the multiple answers of the respective multiple chatbots without directly transmitting the question to each of the multiple chatbots, selecting any one of the multiple chatbots based on the derived scores, and transferring the question message to the selected chatbot, and wherein only the selected chatbot outputs the answer to the question message
Emery discloses:
The chatbot server of Claim 1, wherein the relay chatbot is configured to only relay the question message and select an answer to the question message by: 
inputting the question message into a machine learning model to derive scores of the multiple answers of the respective multiple chatbots without directly transmitting the question to each of the multiple chatbots [Paragraph 0032 teaches a machine learning model may be trained with the per -bot expert intents. Once trained, the model is capable of associating an utterance with a bot that can handle that utterance appropriately. Paragraph 0063 teaches bot recommendation model trainer 550 in this example may collect information about historical query/reply pairs, e.g. from the bot reply analyzer 530, and train the bot recommendation models 555 based on the collected information, e.g. using a machine learning scheme. Paragraph 0064 teaches the conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined by the bot recommendation model. Paragraph 0116 teaches FIG. 13 illustrates an exemplary process performed for facilitating a user-machine conversation, according to an embodiment of the present teaching. As shown in FIG. 13, a routing layer 1302 may facilitate conversations between a user and a bot. For example, after a user 1301 sends a user query to the routing layer 1302, the routing layer 1302 may determine that the user query is directed to a bot 1 1304. The routing layer 1302 can then send a request to the bot 1 1304 for a bot reply, and receive the bot reply from the bot 1 1304 with detected intent. The routing layer 1302 may then determine whether this is a valid or confident bot reply based on the detected intent. When the degree of validity or confidence is lower than a threshold, the routing layer 1302 can query a trained model 1306 for a recommended bot. In this example, the trained model 1306 suggests a best matching bot, bot 2 1308 to the routing layer 1302. The routing layer 1302 may refer the bot 2 to the user 1301, such that the user can continue conversation with the bot 2, via the routing layer 1302. Note: Scores that are derived from the bot recommendation model using a machine learning scheme by sending request to Bot 1 first and based output from the model forwarding the request Bot 1 indicating using the machine learning model  by forwarding to request to one chat bot at a time reads on the claimed inputting the question message into a machine learning model to derive scores of the multiple answers of the respective multiple chatbots without directly transmitting the question to each of the multiple chatbots.]; 
selecting any one of the multiple chatbots based on the derived scores [Paragraph 0064 teaches the conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined by the bot recommendation model.]; and 
transferring the question message to the selected chatbot, and wherein only the selected chatbot outputs the answer to the question message [Paragraph 0064 teaches the conversation bot recommender 540 may automatically redirect the user's conversation, including the current query, to the new matching bot for reply.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem by incorporating a machine learning model and a conversation bot recommender automatically redirecting the user's conversation, including the current query, to the new matching bot for reply, as taught by Emery (see Paragraph 0032, 0063, 0064), because all four applications are directed to identifying bots associated with results from a query; configuring the broker bot system to utilize a machine learning model and a conversation bot recommender automatically redirecting the user's conversation, including the current query, to the new matching bot for reply allows for efficient, natural task-oriented interactions between the user and one or more bots (see Emery Paragraph 0039).

As to claim 3:
Koukoumidis, Estrada, and Eidem discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose the chatbot server of Claim 1, wherein the relay chatbot is configured to: transfer the question message to all of the multiple chatbots receive answers to the question message from the respective multiple chatbots calculate rankings of the received answers select any one of the received answers based on the calculated rankings, and wherein the transmission unit transmits the selected answer to the messenger server.
Emery discloses:
The chatbot server of Claim 1, wherein the relay chatbot is configured to: 
transfer the question message to all of the multiple chatbots [Paragraph 0044 teaches after the conversational bot routing engine 140 determines that the degree of validity does not exceed the threshold, the conversational bot routing engine 140 determines that none of the existing bots can provide a better reply to the query, or none of the existing bots can provide a reply with a degree of validity higher than a predetermined threshold. Paragraph 0062 teaches based on either of the requests, and a corresponding query, the conversation bot recommender 540 can determine one or more matching bots using one of the bot recommendation models 555. Paragraph 0081 and Figure 8 teach a user query submitted by a user is obtained at 802. A bot reply to the user query is obtained at 804 from a bot. Paragraph 0082 and Figure 8 teach it is determined at 813 that whether a bot switch is needed. If so, the process moves to 814, where a bot switch request is generated and sent for bot switch. The examiner interprets the one or more matching bots to be the claimed all of the multiple chatbots and bot switching based on the determination that a bot switch is recommended is reasonably interpreted to be the claimed transfer the question message to all of the multiple chatbots. It is reasonable to interpret that to determine that no bots exist to satisfy this query request, confidence scores based on previous or current replies must be collected from the existing (all) bots.]; 
receive answers to the question message from the respective multiple chatbots [Paragraph 0058 teaches the bot reply analyzer 530 in this example may receive bot replies from various bots. The bot reply analyzer 530 may also receive a confidence score associated with the bot reply from the bot. The confidence score may indicate how confident the bot itself is regarding the reply.]; 
calculate rankings of the received answers [Paragraph 0090 teaches the matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking. Paragraph 0091 teaches the matching bot ranker 950 in this example may receive the matching bots with their confidence scores from the matching bot confidence score determiner 940, and rank the matching bots based on their respective confidence scores.]; and 
select any one of the received answers based on the calculated rankings, and wherein the transmission unit transmits the selected answer to the messenger server [Paragraph 0093 teaches the bot switch instruction generator 960 may generate an instruction to switch to a top ranked bot in the list when its confidence score is higher than the dynamic threshold based on the original reply. Paragraph 0061 teaches after the bot reply analyzer 530 forwards a reply received from a bot to a user in response to a corresponding query, the bot reply analyzer 530 may send information about the pair of the forwarded reply and the corresponding query to the bot recommendation model trainer 550 for model training. The examiner interprets the instructions to switch to a top ranked bot in the list to be the claimed select any one of the received answer based on the calculated rankings wherein the confidence scores included in the claimed answers from the bots taught in this reference. Forwarding replies received from to training models is interpreted to be the claimed transmitting the selected answer to the messenger server because the conversational bot routing engine 140 is interpreted to be the claimed messenger server housed on a web/app server.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem by incorporating receiving a confidence score associated with the bot reply from the bot wherein the confidence score may indicate how confident the bot itself is regarding the reply and the reply including the current query corresponding to new matching bot for reply, as taught by Emery (see Paragraph 0044, 0058, 0061, 0062, 0081, Figure 8, 0082, 0090, and 0093), because all four applications are directed to identifying bots associated with results from a query; configuring the broker bot system to utilize receiving a confidence score associated with the bot reply from the bot wherein the confidence score may indicate how confident the bot itself is regarding the reply and the reply including the current query corresponding to new matching bot for reply allows for efficient, natural task-oriented interactions between the user and one or more bots (see Emery Paragraph 0039).

As to claim 4:
Koukoumidis, Estrada, and Eidem discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose the chatbot server of Claim 1, wherein the relay chatbot is configured to: input the question message into a machine learning model to derive scores of the respective multiple chatbots select at least one of the multiple chatbots based on the derived scores transfer the question message to the at least one chatbot receive answers to the question message from the at least one chatbot, calculate rankings of the answers, select any one of the received answers based on the calculated rankings, and wherein the transmission unit transmits the selected answer to the messenger server.
Emery discloses:
The chatbot server of Claim 1, wherein the relay chatbot is configured to only relay the question message and select an answer to the question message by: 
inputting the question message into a machine learning model to derive scores of the respective multiple chatbots [Paragraph 0032 teaches a machine learning model may be trained with the per -bot expert intents. Once trained, the model is capable of associating an utterance with a bot that can handle that utterance appropriately. Paragraph 0063 teaches bot recommendation model trainer 550 in this example may collect information about historical query/reply pairs, e.g. from the bot reply analyzer 530, and train the bot recommendation models 555 based on the collected information, e.g. using a machine learning scheme. Paragraph 0064 teaches the conversation bot recommender 540 may select a new matching bot from the one or more matching bots, e.g. based on confidence scores associated with the matching bots determined by the bot recommendation model.]; 
selecting at least one of the multiple chatbots based on the derived scores [Paragraph 0093 teaches the bot switch instruction generator 960 may generate an instruction to switch to a top ranked bot in the list when its confidence score is higher than the dynamic threshold based on the original reply. Paragraph 0061 teaches after the bot reply analyzer 530 forwards a reply received from a bot to a user in response to a corresponding query, the bot reply analyzer 530 may send information about the pair of the forwarded reply and the corresponding query to the bot recommendation model trainer 550 for model training. The examiner interprets the instructions to switch to a top ranked bot in the list to be the claimed select any one of the received answer based on the calculated rankings wherein the confidence scores included in the claimed answers from the bots taught in this reference. Forwarding replies received from to training models is interpreted to be the claimed transmitting the selected answer to the messenger server because the conversational bot routing engine 140 is interpreted to be the claimed messenger server housed on a web/app server.]; 
transferring the question message to the at least one chatbot [Paragraph 0044 teaches after the conversational bot routing engine 140 determines that the degree of validity does not exceed the threshold, the conversational bot routing engine 140 determines that none of the existing bots can provide a better reply to the query, or none of the existing bots can provide a reply with a degree of validity higher than a predetermined threshold. Paragraph 0062 teaches based on either of the requests, and a corresponding query, the conversation bot recommender 540 can determine one or more matching bots using one of the bot recommendation models 555. Paragraph 0081 and Figure 8 teach a user query submitted by a user is obtained at 802. A bot reply to the user query is obtained at 804 from a bot. Paragraph 0082 and Figure 8 teach it is determined at 813 that whether a bot switch is needed. If so, the process moves to 814, where a bot switch request is generated and sent for bot switch. The examiner interprets the one or more matching bots to be the claimed all of the multiple chatbots and bot switching based on the determination that a bot switch is recommended is reasonably interpreted to be the claimed transfer the question message to all of the multiple chatbots. It is reasonable to interpret that to determine that no bots exist to satisfy this query request, confidence scores based on previous or current replies must be collected from the existing (all) bots.]; 
receiving answers to the question message from the at least one chatbot [Paragraph 0058 teaches the bot reply analyzer 530 in this example may receive bot replies from various bots. The bot reply analyzer 530 may also receive a confidence score associated with the bot reply from the bot. The confidence score may indicate how confident the bot itself is regarding the reply.] ; 
calculating rankings of the answers [Paragraph 0090 teaches the matching bot confidence score determiner 940 may then send the matching bots with their confidence scores to the matching bot ranker 950 for ranking. Paragraph 0091 teaches the matching bot ranker 950 in this example may receive the matching bots with their confidence scores from the matching bot confidence score determiner 940, and rank the matching bots based on their respective confidence scores.]; and 
selecting any one of the received answers based on the calculated rankings, wherein the transmission unit transmits the selected answer to the messenger server [Paragraph 0093 teaches the bot switch instruction generator 960 may generate an instruction to switch to a top ranked bot in the list when its confidence score is higher than the dynamic threshold based on the original reply. Paragraph 0061 teaches after the bot reply analyzer 530 forwards a reply received from a bot to a user in response to a corresponding query, the bot reply analyzer 530 may send information about the pair of the forwarded reply and the corresponding query to the bot recommendation model trainer 550 for model training. The examiner interprets the instructions to switch to a top ranked bot in the list to be the claimed select any one of the received answer based on the calculated rankings wherein the confidence scores included in the claimed answers from the bots taught in this reference. Forwarding replies received from to training models is interpreted to be the claimed transmitting the selected answer to the messenger server because the conversational bot routing engine 140 is interpreted to be the claimed messenger server housed on a web/app server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem by incorporating the generation of instructions to switch to a top ranked bot in the list when its confidence score is higher than the dynamic threshold based on the original reply, as taught by Emery (see Paragraph 0093), because all four applications are directed to identifying bots associated with results from a query; configuring the broker bot system to utilize the generation of instructions to switch to a top ranked bot in the list when its confidence score is higher than the dynamic threshold based on the original reply allows for efficient, natural task-oriented interactions between the user and one or more bots (see Emery Paragraph 0039).

As to claim 14:
Koukoumidis discloses:
The chatbot server of claim 2, wherein the scores are derived based on at least one of a processing ratio of a chatbot that has previously derived an answer provided to the user device [Column 10 Lines 15-19 teach popularity ranker evaluates a response and ranks the response based on popularity, either for a given user or across users. Search engines such as Bing.RTM. or Google.RTM. also have sophisticated processes to identify popularity of search results, queries, answers, and so forth.], a processing ratio of a chatbot that has derived an answer preferred by the user device [Column 9 Lines 65-67 teach a user personality ranker evaluates a response and ranks the response based on how likely the personality of the response will be liked/accepted by the user. Column 10 Lines 1-7 teach bots can have different personalities and a user may respond better (i.e., like certain personalities) to some personalities than others. The personality ranker, either based on watching a user interact with different bot personalities, based on collecting feedback from the user, based on user profile information, and/or based on other information.], and a processing ratio of a chatbot that has derived an answer considered as an appropriate answer based on context information of a chat between the user device and the chatbot [Column 10 Lines 22-34 teach a conversational dialog ranker evaluates a response and ranks the response based on the quality of the dialog. Quality of dialog can be evaluated in different ways. In one embodiment, the quality of the dialog is determined by how relevant the answers are to the question. Thus, when a question is entered and an answer given, the two can be compared and the relevance of the answer to the question can be evaluated and rated, such as by algorithms used by a search engine to ascertain relevance. Additionally, or alternatively, the sentence structure, grammar, and other aspects of answers can be evaluated, such as by semantic analysis, grammatical analysis, and so forth, and the dialog rated based on ratings in those areas].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis et al. (US Patent No.: US 10581765 B2) hereinafter Koukoumidis, in view of Estrada et al. US Publication No.: US 20190173811 A1) hereinafter Estrada, in view of Eidem et al. (US Publication No.: US 20180357310 A1) hereinafter Eidem, and further in view of Cooper et al. (US Patent No.: US 8739272 B1) hereinafter Cooper.
As to claim 6:
Koukoumidis, Estrada, and Eidem discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose the chatbot server of claim 1, further comprising: a cyclic structure determination unit that determines whether or not different relay chatbots form a cyclic structure that enables them to relay each other.
Cooper discloses:
The chatbot server of claim 1, further comprising: a cyclic structure determination unit that determines whether or not different relay chatbots form a cyclic structure that enables them to relay each other [Column 3 Lines 30-34 usually, a botnet is composed of a large number of bots that are controlled by the operator using a C&C protocol through various channels, including Internet Relay Chat (IRC) and peer-to -peer (P2P) communication. Column 3 Lines 41-44 teaches such bots, therefore, may not be detected by existing technologies without performing more detailed packet inspection of the web traffic. Column 4 Lines 11-19 teach overcome these shortcomings (and others) by tagging files based on content and sharing content tags with a network gateway. Data may be scanned and a classification policy may be applied to tag data based on content. The content tags may be shared with a network gateway, and the network gateway may filter network traffic based on the content tags. Session information may also be shared with the network gateway, which may further filter network traffic based on the session information.]
The examiner interprets detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols to be the claimed determination as to whether or not different relay chatbots form a cyclic structure that enables them to relay each other. Peer-to-peer and internet chat relay (IRC) bot participants is interpreted to be an indication that bots are able to communicate with other, wherein communicate is interpreted to be the claimed relay each other. Bots that’s are able to communicate with each other in a peer-to-peer or IRC are interpreted to be participants in the claimed cyclic structure, wherein the examiner interprets cyclic to be the ability to communicate in a cyclic or circulatory fashion between two or more bots.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem, by incorporating detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols, as taught by Cooper (see Column 3 Lines 30-34, Column 3 Lines 41-44, and Column 4 Lines 11-19), because the four applications are directed to identifying bots associated with results from a query; configuring the broker bot system to conduct detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols allows a host agent to communicate with a network gateway to collectively and mutually achieve better security (see Cooper Column 4 Lines 21-23).

As to claim 7:
Koukoumidis, Estrada, Eidem, and Cooper disclose all of the limitation as set forth in claims 1 and 6.  
Cooper also discloses:
The chatbot server of Claim 6, wherein the cyclic structure determination unit monitors traffic between the relay chatbot and a sub-chatbot of the relay chatbot [Column 3 Lines 30-34 usually, a botnet is composed of a large number of bots that are controlled by the operator using a C&C protocol through various channels, including Internet Relay Chat (IRC) and peer-to -peer (P2P) communication. Column 3 Lines 41-44 teaches such bots, therefore, may not be detected by existing technologies without performing more detailed packet inspection of the web traffic. Column 4 Lines 11-19 teach overcome these shortcomings (and others) by tagging files based on content and sharing content tags with a network gateway. Data may be scanned and a classification policy may be applied to tag data based on content. The content tags may be shared with a network gateway, and the network gateway may filter network traffic based on the content tags. Session information may also be shared with the network gateway, which may further filter network traffic based on the session information.]
The examiner interprets detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols to be the claimed monitors traffic between the relay chatbot and a sub-chatbot of the relay chatbot. Peer-to-peer and internet chat relay (IRC) bot participants is interpreted to be an indication that bots are able to communicate with other, wherein communicate is interpreted to be the claimed relay each other. Bots that’s are able to communicate with each other in a peer-to-peer or IRC are interpreted to be participants in the claimed cyclic structure, wherein the examiner interprets cyclic to be the ability to communicate in a cyclic or circulatory fashion between two or more bots. Peer-to-peer and IRC communication between bots is interpreted to be the claimed traffic between relay chatbot and subchat bot, wherein peer-to-peer is interpreted to reasonably be bot-to-(sub)bot.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem by incorporating detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols, as taught by Cooper (see Column 3 Lines 30-34, Column 3 Lines 41-44, and Column 4 Lines 11-19), because all four applications are directed to identifying bots associated with results from a query; configuring the broker bot system to conduct detailed traffic inspection to detect bots that communicate via peer-to-peer (bot-to-bot) or IRC (internet chat relay) protocols allows a host agent to communicate with a network gateway to collectively and mutually achieve better security (see Cooper Column 4 Lines 21-23).

Claim(s) 18 are rejected under 35 U.S.C. 103) as being anticipated by Koukoumidis et al. (US Patent No.: US 10581765 B2) hereinafter Koukoumidis in view of Estrada et al. US Publication No.: US 20190173811 A1) hereinafter Estrada, in view of Eidem et al. (US Publication No.: US 20180357310 A1) hereinafter Eidem, and further in view of Assia (WO 2018037401 A1) hereinafter Assia.
As to claim 18:
Koukoumidis discloses: 
The chatbot server of Claim 1, wherein the at least one of the multiple chatbots [Column2 Lines 28-32 teach a broker system examines the search engine results page and identifies domains that provide chat bots. When the search engine results are presented to the user, the existence of the chat bots is indicated in the user interface. Note: Chat bots are interpreted to include the claimed at least one of the multiple chatbots.] is configured to: 

Koukoumidis and Estrada discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose receive a first question message from the relay chatbot and a second question message from the different relay chatbot, and provide an answer to the first question message to the relay chatbot and an answer to the second question message to the different relay chatbot.
Assia discloses:
receive a first question message from the relay chatbot and a second question message from the different relay chatbot and provide an answer to the first question message to the relay chatbot and an answer to the second question message to the different relay chatbot [Page 13 Lines 10-17 teaches The user device 100 further comprises a processing resource 230. Processing resource 230 can be one or more processing units (e.g. central processing units), microprocessors, microcontrollers (e.g. microcontroller units (MCUs)) or any other computing devices or modules, including multiple and/or parallel and/or distributed processing units, which are adapted to independently or cooperatively process data for controlling relevant user device 100 resources and for enabling operations related to user device 100 resources. The processing resource 230 can comprise a broker chat bot module 240. Page 19 Lines 25-33 and Page 20 Lines 1-3 teaches the recommendation server 130 is further configured to provide each user with a personalized recommendation to purchase a predetermined number of recommended objects out of the OOIs having the highest scores, utilizing the scores calculated for the list objects in block 420 (block 430). The personalized recommendation can be provided to each user 1 10 by sending it to its respective user device 100, where it can be processed and provided to the user via the chat bot mechanism. For example, the recommendation server 130 can provide each user with personalized recommendations to trade at least one object of the objects in the user's corresponding list, having the highest score. In some cases, the number of objects to be recommended can be determined by the respective user. As an example, a first user may request to receive a personalized recommendation to trade one object, whereas a second user may request to receive a personalized recommendation to trade five objects. Note: Each user device associated with a user configured with a chat broker (relay chatbot) submitting a first user request (first question message) and a second user request (second message) to their respective chat brokers to receive respective recommendations or responses (answer to the first question message and answer to the second question message) from a recommendation server (chatbot) reads on the claimed receive a first question message from the relay chatbot and a second question message from the different relay chatbot and provide an answer to the first question message to the relay chatbot and an answer to the second question message to the different relay chatbot.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Koukoumidis, Estrada, and Eidem, by incorporating broker bots on each user device receiving request and providing answers, as taught by Eidem (Page 13 Lines 10-17 and Page 19 Lines 25-33 and Page 20 Lines 1-3), because all four applications are directed to chatbots; incorporating broker bots on each user device receiving request and providing answers produces desirable personalized recommendations (see Assia Page 28 Line 13).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169